Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a CON of 15/241,164 filed on August 19, 2016, which claims benefit to KR 10-2015-0118214 filed on August 21, 2015 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on June 20, 2019 has been considered by the Examiner.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-20 is indicated because the prior art of record does not show or fairly suggest “the water accommodation space includes: a first space formed at a position adjacent to the water inlet pipe; a second space formed at a position adjacent to the water outlet pipe; and a third space communicating with the first space and the second space, wherein a gap between the first part and the second part at the third space is smaller than a gap between the first part and the second part at the first space or the second space” incorporated with all other limitations as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sung et al. (US Pat. 7,326,891) discloses a stem generation apparatus using induction heating and oven including the same.  Arkasjevski et al. (US Pat. 8,561,917) discloses an apparatus and method for cleaning or de-icing vehicle elements.  Kohl et al. (US Pat. 9,924,565) discloses a modular induction fluid heater.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/19/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761